Citation Nr: 0629663	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  00-22 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for arthritis 
and degenerative disc disease of the cervical spine, 
currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel

INTRODUCTION

The veteran served on active duty from March 1944 to February 
1946, and from April 1946 to July 1955.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 1999 rating decision of the St. 
Petersburg, Florida Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO granted an increase of the rating for a cervical spine 
disability from 30 percent to 40 percent.  The veteran is 
seeking a rating higher than 40 percent.

In February 2005, the Board remanded the case for additional 
development.  Among other actions, the Board instructed the 
RO to provide the veteran with a statement of the case (SOC) 
with regard to claims for service connection for 
hypertension, a fusiform aneurysm, and a kidney disorder 
manifested by renal insufficiency and urinary incontinence.  
In February 2006, the VA Appeals Management Center (AMC) 
issued an SOC addressing those three service connection 
claims.  The veteran did not submit within 60 days a formal 
appeal in those claims.  Therefore, those claims are not 
before the Board on appeal.


FINDINGS OF FACT

1.  For the period prior to November 19, 2003, arthritis and 
degenerative disc disease of the veteran's cervical spine has 
been manifested by no more than moderate limitation of 
motion, and mild to moderate radicular symptoms, without 
demonstrable deformity of a vertebral body or evidence of 
incapacitating episodes.

2.  For the period from November 20, 2003, forward, arthritis 
and degenerative disc disease of the veteran's cervical spine 
has been manifested by incapacitating episodes of at least 
six weeks in a twelve month period.



CONCLUSIONS OF LAW

1.  From September 17, 1998, to November 19, 2003, the 
veteran's cervical spine disability does not meet the 
criteria for a rating in excess of 40 percent.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285, 5287, 5293 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003); 38 C.F.R. §§ 3.159, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235, 5242, 
5243 (2006).

2.  From November 20, 2003, forward, the veteran's cervical 
spine disability meets the criteria for a 60 percent rating.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5235, 5242, 5243 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. § 5100 et seq. (West 2002)), expanded VA's duty 
to notify claimants regarding the development of evidence 
relevant to their claims, and enhanced VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
Regulations implementing the VCAA were published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  The Court has 
also indicated that the lack of full notice prior to the 
initial decision may be corrected, and any error as to when 
notice was provided may be harmless, if the veteran is 
provided a meaningful opportunity to participate in the 
processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In this case, the RO issued the veteran a VCAA notice in July 
2003.  That notice informed the veteran of the type of 
information and evidence that was needed to establish a 
higher disability rating for the service-connected cervical 
spine disability.  The notice did not inform the veteran of 
the type of evidence necessary to establish an effective date 
for any increase in the rating.  Despite the inadequacy of 
the VCAA notices as to the element of establishing an 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision in those 
issues that the Board is presently deciding.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the AOJ, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In this case, the Board denies a rating increase 
for an earlier period, and grants a rating increase for a 
later period.  The effective date of the rating increase 
granted is controlled by the date when evidence established 
an increase in disability.  The RO can address any deficiency 
in the notice regarding the establishment of an effective 
date when it effectuates the granted rating increase.

VA has conducted all appropriate development of relevant 
evidence, and has secured all available pertinent evidence.  
The veteran has had a meaningful opportunity to participate 
in the processing of the claim that is before the Board.  The 
Board finds that VA has adequately fulfilled its duties under 
the VCAA.  To the extent that VA has failed to fulfill any 
duty to notify and assist the veteran, the Board finds such 
error to be harmless error that would not reasonably affect 
the outcome of the veteran's claim.

Increased Rating for Cervical Spine Disability

The veteran has service-connected cervical spine disability 
residual to injuries, including vertebra fracture, in two 
motor vehicle accidents during service.  He has chronic 
arthritis and degenerative disc disease of the cervical 
spine.  Effective from the veteran's separation from service 
in July 1955, the RO rated the veteran's cervical spine 
disability as 10 percent disabling.  The rating for the 
cervical spine disability was subsequently increased to 30 
percent, effective in March 1961.  The 30 percent rating 
remained in effect until the veteran filed his claim for an 
increased rating in September 1998.  In a November 1999 
rating decision, the RO increased the rating for the cervical 
spine disability from 30 percent to 40 percent, effective 
from September 1998.  The veteran has appealed for a rating 
higher than 40 percent.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  
38 C.F.R. § 4.10.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  The Court held in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994), that "[c]ompensation for service-
connected injury is limited to those claims which show 
present disability," and held: "Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."

When evaluation of a musculoskeletal disability is based on 
limitation of motion, VA regulations provide, and the Court 
has emphasized, that evaluation must include consideration of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The criteria for rating disabilities of the spine, including 
disc disorders, changed two times during the course of this 
appeal, in September 2002 and September 2003.  For the period 
prior to the effective date of each revision, the Board will 
apply the earlier version of the rating criteria.  
Thereafter, the Board will apply the revised regulation.  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Prior to either revision, limitation of motion of the 
cervical spine was rated at 10 percent if slight, 20 percent 
if moderate, and 30 percent if severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (2003).  Ankylosis of the cervical spine 
was rated at 30 percent if favorable and 40 percent if 
unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5287 (2003).  
Residual to fracture of a vertebra, 10 percent was to be 
added to the rating for demonstrable deformity of the 
vertebral body.  38 C.F.R. § 4.71a, Diagnostic Code 5285 
(2003).

Prior to either the September 2002 revision or the September 
2003 revision, intervertebral disc syndrome was evaluated, in 
pertinent part, as follows:

Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief  .......................... 60 
percent

Severe; recurring attacks, with 
intermittent relief
   ....................................................... 40 percent

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Effective September 23, 2002, the criteria for evaluating 
intervertebral disc syndrome were revised to the criteria 
based either on the total duration of incapacitating episodes 
over the preceding 12 months, or by combining, under 
38 C.F.R. § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003), as corrected and amended by 
69 Fed. Reg. 32,449 (2004).  Under the revised criteria, a 60 
percent was assigned for intervertebral disc syndrome With 
incapacitating episodes have a total duration of at least 6 
weeks during the past 12 months.  With incapacitating 
episodes have a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months, a 40 percent rating 
is assigned.  Id.

Effective September 26, 2003, spinal disorders, including 
arthritis and vertebral fracture, are evaluated under a 
General Rating Formula for Diseases and Injuries of the 
Spine.  38 C.F.R. § 4.71a (2006).  Under that Formula, a 
spine disorder is rated with or without pain, radiating pain, 
stiffness or aching.  Unfavorable ankylosis of the entire 
spine is rated as 100 percent disabling.  Limitation of 
motion of the cervical spine is evaluated as follows:


Unfavorable ankylosis of the entire 
cervical spine
   
.........................................................
.... 40 percent

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical spine
   
...................................................
.............. 30 percent

Forward flexion of the cervical spine 
greater than 15 degrees but not greater 
than 30 degrees; or, the combined range 
of motion of the cervical spine not 
greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis  
............................... 20 percent

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2):  For VA compensation purposes, 
normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is 
zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, 
and left and right lateral rotation are 
zero to 80 degrees.  The combined range 
of motion refers to the sum of the range 
of forward flexion, extension, left and 
right lateral flexion, and left and right 
rotation. The normal combined range of 
motion of the cervical spine is 
340 degrees.  The normal ranges of motion 
for each component of spinal motion 
provided in this note are the maximum 
that can be used for calculation of the 
combined range of motion.


Also effective September 26, 2003, intervertebral disc 
syndrome is evaluated either under the General Rating Formula 
for Diseases and Injuries of the Spine, or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2004).  The rating criteria for an intervertebral disc 
syndrome based on incapacitating episodes are the same as the 
criteria under Diagnostic Code 5293 under the 2003 version of 
the rating schedule.

Although the criteria under Diagnostic Code 525298 were less 
defined than the current criteria and numerical ranges of 
motion were not provided in the prior rating criteria, 
guidance can be obtained from the amended regulations.  In 
adopting specific ranges of motion to define what is normal, 
VA stated that the ranges of motion were based on the 
American Medical Association Guides to the Evaluation of 
Permanent Impairment, 2nd ed., (1984), which is the last 
edition of the Guides that measured range of motion of the 
spine using a goniometry.  See supplementary information, 67 
Fed. Reg. 56,509 (Sept. 4, 2002).

Some private and VA medical treatment records associated with 
the claims file reflect that the veteran has neck pain and 
radicular symptoms, but those records do not address the 
severity, frequency, or persistence of such symptoms.

On VA examination in November 1998, the veteran reported that 
his neck had limitation of motion, constant pain, and muscle 
spasm.  He stated that he had occasional numbness and 
tingling in both upper extremities.  On examination, the 
ranges of motion of the cervical spine were to 39 degrees of 
flexion, 19 degrees of extension, 30 degrees of rotation to 
the left, and 50 degrees of rotation to the right, with 
associated dysmetria.  The examiner noted pain to palpation 
of the cervical spine area, and cervical paraspinal muscle 
spasm.  There was decreased sensation in the C8 distribution 
in the right upper extremity.  Cervical spine x-rays showed 
extensive degenerative osteoarthritic changes, without 
evidence of gross fracture or dislocation.  The examiner's 
impression was cervical degenerative disc disease with mild 
right upper extremity C8 radiculopathy.

On VA examination on November 20, 2003, the veteran was 
wheelchair bound.  The veteran's wife stated that she had to 
dress and bathe the veteran because of problems with his 
cervical spine, low back, and knees.  The veteran reported 
that his cervical spine had gross loss of range of motion, 
constant pain, muscle spasm, and intermittent radiation of 
pain into both upper extremities.  He related having had 
twenty episodes of incapacitating neck and low back pain over 
the preceding year, with each episode requiring three to four 
days of bed rest.  On examination, the ranges of motion of 
the cervical spine were to 10 degrees of flexion, 10 degrees 
of extension, and 10 degrees of rotation to each side.  Upper 
extremity motor function was rated at 4/5.  The examiner's 
impression was cervical degenerative disc disease, without 
significant radiculopathy, but with severe loss of range of 
motion of the cervical spine.

In January 2005, the veteran had a videoconference hearing 
before the undersigned Acting Veterans Law Judge.  The 
veteran stated that his neck disability severely limited his 
ability to turn his head, and made him unable to drive.  He 
indicated that he had ongoing pain in his neck.  He related 
that he wore a brace on his neck for about a week each month, 
and that he took pain medication.  He reported that he had 
frequent hospitalizations for problems with his neck, low 
back, and legs.  He stated that he had been hospitalized for 
much of December 2004 because of problems with his entire 
spine and his legs.  He stated that he continued to receive 
physical therapy three times per week.  He reported that he 
had last worked in 1983, driving a taxi.  He stated that he 
had stopped working because of problems with his neck, arms, 
back, and legs.

Private hospital records from December 2004 reflect that the 
veteran was admitted with severe low back pain.  Private 
medical records from 2005 show treatment for severe low back 
pain and for cervical spine pain with radicular symptoms.

On VA examination in October 2005, the veteran was wheelchair 
bound.  His wife stated that she had to dress and bathe him 
because of problems with his cervical spine, low back, and 
knees.  The veteran reported constant cervical spine pain 
with radiation into both upper extremities.  He reported 
having had, over the preceding year, fifteen episodes of 
incapacitating neck pain that required one to three days of 
bed rest each.  The examiner noted severe cervical paraspinal 
muscle spasm.  Motion of the cervical spine was limited to 10 
degrees of flexion, 8 degrees of extension, 10 degrees of 
bending to each side, 50 degrees of rotation to the right, 
and 20 degrees of rotation to the left.  There was severe 
muscle spasm and dysmetria with rotation to the left.  The 
examiner found moderate bilateral upper extremity C8 
radiculopathy. 

On VA examination in July 2006, the veteran reported ongoing 
moderate neck pain and weekly flare-ups of severe neck pain.  
The veteran used a motorized wheelchair.  The ranges of 
motion of the cervical spine were to 35 degrees of flexion, 
25 degrees of extension, 5 degrees of lateral bending to each 
side, 20 degrees of rotation to the right, and 10 degrees of 
rotation to the left.  There was pain with the entire ranges 
of motion in all directions.  Examination did not show any 
neurological deficits in the upper extremities.  The examiner 
stated that the veteran's cervical spine caused moderate 
impairment in his ability to bathe and dress himself, and 
mild impairment in his ability to feed himself.

The veteran is already receiving the maximum rating for loss 
of range of motion of the cervical spine under both the new 
and old rating criteria.  Even considering any complaints of 
weakness, fatigability, or loss of function due to pain, a 
higher disability may not be assigned.  See Johnston v. 
Brown, 10 Vet. App. 80 (1997).  The veteran is also receiving 
the maximum disability rating for ankylosis of the cervical 
spine.  Therefore, the only means by which a higher (60 
percent) rating could be assigned would be if there is 
evidence that the veteran's cervical spine disability 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings; or incapacitating 
episodes of intervertebral disc syndrome having a total 
duration of at least six weeks during the past year.

For the period prior to November 20, 2003, there is no 
evidence that the veteran's cervical spine disability has 
resulted in pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings or incapacitating 
episodes of intervertebral disc syndrome having a total 
duration of at least six weeks during the past year.  The 
November 1998 and contemporaneous VA and non-VA examination 
report are silent in this respect.  An increased evaluation 
under the "old" Diagnostic Code 5293 or "new" Diagnostic 
Code 5243 is not warranted.

Consideration as to whether a higher disability evaluation 
may be applied does not stop here, however.  A precedent 
opinion of VA's Office of General Counsel, VAOPGCPREC 36-97 
(1997), held that Diagnostic Code 5293 involves loss of range 
of motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae.  The report of the November 1998 VA examination 
only found "mild" C8 radiculopathy.  VA and non-VA 
treatment records are conspicuously absent any findings of 
the veteran being prescribed any type of bed rest due to his 
neck.  The Board therefore finds that a disability evaluation 
in excess of 40 percent under the rating criteria for 
intervertebral disc syndrome would not be warranted.  See 38 
C.F.R. §§ 4.40, 4.45, and 4.59.  In other words, a higher 
disability evaluation under the rating criteria for 
intervertebral disc syndrome is not warranted for the period 
prior to November 20, 2003.

For the period since November 20, 2003, there is evidence of 
incapacitating episodes of cervical spine pain lasting up to 
60 days in a 12 month period.  The November 20, 2003, 
examination report details the earliest information on the 
frequency and duration of the veteran's incapacitating 
episodes.  On that examination, the veteran reported on 
incapacitating episodes of symptoms in the cervical spine and 
the lumbosacral spine.  The extent of incapacitating episodes 
from the cervical spine alone was clarified in the history he 
provided in the October 2005 examination.  The veteran stated 
that he had had 20 episodes of incapacitating cervical and 
lumbar spine pain over the past year.  Evidence of these 
episodes is not found in the treatment records.  However, as 
he has been consistent in his history, the Board will afford 
the benefit of the doubt to the veteran.  The Board finds 
that a 60 percent rating for the veteran's cervical spine 
disability is warranted from November 20, 2003, the date of 
the VA examination that first documented the total duration 
of incapacitating episodes.

Finally, the Board has considered whether a higher disability 
rating could be afforded based on an evaluation of the 
orthopedic and neurological deficits caused by the veteran's 
cervical spine disability.  A higher evaluation could only be 
assigned if it shown that the veteran suffers from moderate, 
incomplete paralysis of the radicular nerves due to his 
cervical spine disability.  See 38 C.F.R. § 4.124a, 
Diagnostic Codes 8510, 8511, 8512, 8513.  Such has not been 
demonstrated.  Significantly, the Board's attention is drawn 
to the July 2006 examination report that indicated that the 
veteran had no neurological deficits in the upper extremity.  
Having performed a detailed neurological examination along 
with a review of the claims folder, the examiner stated that 
there was "no evidence of intervertebral disc syndrome."  
Reference was made to the findings of X-ray studies and a 
"detailed" sensory examination.  The Board recognizes the 
fact that the October 2005 examination report described the 
veteran as having "moderate" C8 radiculopathy.  

The credibility and weight to be attached to such opinions 
are within the province of the Board as adjudicators.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater 
weight may be placed on one physician's opinion over another 
depending on factors such as reasoning employed by the 
physicians and whether or not and the extent to which they 
reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

Here, the probative value of the October 2005 is 
significantly less when compared to the July 2006 report.  
The claims folder was not available for review when the 
veteran was examined in October 2005.  The report of the 
October 2005 examination also lacked detailed and 
comprehensive findings when compared to the July 2006 
examination.  The findings of the November 2003 examination 
also showed no clear evidence of radiculopathy and/or 
neurological involvement.  Finally, VA and non-VA treatment 
records are also conspicuously absent any findings of the 
veteran being prescribed any type of bed rest due to his 
neck.  The Board therefore finds that the criteria for an 
increased evaluation for degenerative disc disease of the 
cervical spine have not been met.


ORDER

From September 17, 1998, to November 19, 2003, a rating in 
excess of 40 percent for arthritis and degenerative disc 
disease of the cervical spine is denied.

From November 20, 2003, a 60 percent rating for chronic 
arthritic cervical spine with degenerative disc disease is 
granted, subject to the laws and regulations controlling the 
disbursement of monetary benefits.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


